DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-12 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites an earphone, comprising: a base, wherein the base has an accommodating groove; a cover, disposed on the base; 5a rotating plate, rotatably disposed between the base and the cover, wherein all an outer ring of the rotating plate is outside the accommodating groove; a speaker, disposed between the base and the cover; a displacement transducer, fixed to the base, and located between the base and the cover; and a follower, wherein the rotating plate is coupled to the follower, and the follower is 10coupled to the displacement transducer.
Claims 2-6 are allowed as being dependent upon aforementioned independent claim 1.

Claims 8-12 are allowed as being dependent upon aforementioned independent claim 7.
The closest prior art by Chladil, Sr. (hereinafter Chladil – USPN 4066849) discloses an earphone system comprising a dial connected to a potentiometer for increasing/decreasing the volume of the earpiece.  Chladil does not disclose an earphone, comprising: a base, wherein the base has an accommodating groove; a cover, disposed on the base; 5a rotating plate, rotatably disposed between the base and the cover, wherein all an outer ring of the rotating plate is outside the accommodating groove; a speaker, disposed between the base and the cover; a displacement transducer, fixed to the base, and located between the base and the cover; and a follower, wherein the rotating plate is coupled to the follower, and the follower is 10coupled to the displacement transducer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694